Case 8:19-cv-00472-TJH-MAA Document 20 Filed 03/01/21 Page 1 of 1 Page ID #:2227



   1
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11    TUAN THANH TRAN,                           Case No. 8:19-cv-00472-TJH-MAA
  12                       Petitioner,             ORDER ACCEPTING REPORT
  13          v.                                   AND RECOMMENDATION OF
                                                   UNITED STATES MAGISTRATE
  14    NEIL MCDOWELL, Warden,                     JUDGE
  15                       Respondent.
  16
  17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the other
  18   records on file herein, and the Report and Recommendation of the United States
  19   Magistrate Judge. The time for filing objections has expired, and no objections
  20   have been made.
  21         IT THEREFORE IS ORDERED that (1) the Report and Recommendation of
  22   the Magistrate Judge is accepted; and (2) Judgment shall be entered denying the
  23   Petition and dismissing this action with prejudice.
  24
  25   DATED: MARCH 1, 2021
  26                                          ___________________________________
                                              _________
                                                      _____
                                                          _________________
                                                                          ________
  27                                          TERRY J.
                                                     J. HATTER,
                                                         ATTER, JR.
                                                        HA
                                              UNITED  STATES
                                                    D STA               JUDGE
                                                         ATES DISTRICT JUUDGE
  28
